Defendant appeals ■ from an order of the County Court, Kings County, denying in part his motion to revoke an additional sentence of ten years imposed upon him pursuant to section 1944 of the Penal Law, in addition to a twenty-year to life sentence upon conviction of murder in the second degree, and from the judgment of said court correcting the original sentence pursuant to said order. Order and judgment, insofar as appealed from, unanimously affirmed. The corrected sentence imposed is for a minimum of twenty-five years and a maximum of life, five years of such minimum being imposed pursuant to section 1944 of the Penal Law. Present — Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ.